In re: Bessie Spencer and Leon Rhodes applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Calcasieu. 171 So.2d 723, 727.
Writ refused. The judgment complained of is correct.
SANDERS, J.,
is of the opinion that a writ should be granted. He is of the opinion that a genuine issue of fact is presented as to whether the automobile was a temporary substitute automobile as defined in the policy. See Fullilove v. United States Casualty Co., 240 La. 859, 125 So.2d 389. The exclusion of automobiles owned by relatives and members of same household does not apply to temporary substitute automobiles. The case should be advanced to trial. •